Exhibit 10.2

EXECUTION COPY

TWELFTH AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS TWELFTH AMENDMENT TO THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Twelfth Amendment”) dated as of April 12, 2016, among BERRY PETROLEUM COMPANY,
LLC, a Delaware limited liability company (the “Borrower”); each of the Lenders
and LC Issuers party to the Credit Agreement referred to below that are
signatory hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Administrative Agent and the Lenders party hereto are
parties to that certain Second Amended and Restated Credit Agreement dated as of
November 15, 2010 (as amended to date, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit and other financial accommodations
available to and on behalf of the Borrower.

WHEREAS, the Borrower and each Guarantor have notified the Administrative Agent
and the Lenders that the events set forth on Schedule 8.1 attached hereto and
incorporated by reference (the “Specified Events”) have occurred and are
continuing or may occur and have requested that the Administrative Agent and the
Lenders agree to forebear and not enforce remedies with respect to such
Specified Events and to extend a grace period before which such Specified Events
become Defaults or Events of Default and the Administrative Agent and Lenders
are willing to do so, in each case subject to and upon the terms and conditions
set forth herein.

WHEREAS, the Borrower and each Guarantor desire to effect a consensual
restructuring of the capital structure of Linn and its Subsidiaries, including
the Borrower and Linn Acquisition Company, LLC (the “Restructuring”), and the
Administrative Agent and the Lenders are willing to enter into good faith
negotiations to accomplish the Restructuring, and to make certain accommodations
to facilitate the Restructuring, in each case, as more fully set forth in this
Amendment.

WHEREAS, in furtherance of the Restructuring, the Borrower has requested and the
Administrative Agent and the Required Lenders have agreed to (a) amend certain
provisions of the Credit Agreement and the Tenth Amendment and (b) agree to the
other agreements set forth herein, subject to and upon the terms and conditions
set forth herein.

NOW, THEREFORE, to induce the Administrative Agent and the Required Lenders to
enter into this Twelfth Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Twelfth Amendment, and if not defined therein, such capitalized
term shall have the meaning assigned to such term in the Uniform Commercial
Code. As used herein, “Uniform Commercial Code” means the Uniform Commercial
Code presently in effect in the State of Texas, as the same may be amended from
time to time, and any successor statute thereto, except to the extent that the
Uniform Commercial Code of some other jurisdiction applies mandatorily. Unless
otherwise indicated, all section or article references in this Twelfth Amendment
refer to sections or articles of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement.

(a) Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by adding the following terms in correct alphabetical order:

“Additional Default” means, during the Extension Period, (a) the occurrence of
an Event of Default other than (x) a Specified Event or (y) an Event of Default
under Section 8.1(a), Section 8.1(b), Section 8.1(d) (solely to the extent
arising under Section 6.4(a)), Section 8.1(j)(i), Section 8.1(j)(ii) or
Section 8.1(j)(iii) or (b) the breach by the Borrower or any Guarantor of any
covenant or provision in any material respect of the Twelfth Amendment.

“Additional Default Grace Period” has the meaning assigned to such term in the
definition of “Event of Default Termination Event”.

“Account Control Agreement” shall mean, as to any deposit account of the
Borrower or any Guarantor held with a depositary bank, an agreement or
agreements in form and substance reasonably acceptable to the Administrative
Agent among the Borrower or Guarantor owning such deposit account, the
Administrative Agent and the depositary bank with respect thereto, which
agreement or agreements result in fully perfected Liens in favor of the
Administrative Agent and the Lenders in the cash contained in such deposit
account and grant to the Administrative Agent exclusive authority to preclude
the Borrower or any Guarantor from withdrawing funds from such account.

“Cash Collateral” means cash, negotiable instruments, documents of title,
securities, deposit accounts, or other cash equivalents, and any proceeds,
products, offspring, rents, or profits of Collateral.

“Controlled Proceeds Accounts” means each and every cash or securities deposit
account maintained by the Borrower and each Guarantor (other than Excluded
Accounts), all of which are set forth on Schedule 7.13.

“Designated Controlled Proceeds Account” means a Controlled Proceeds Account
approved in writing from time to time by the Administrative Agent, which shall
be subject to an Account Control Agreement at all times and to which proceeds of
the type described in Section 6.21(b) or Section 6(b) of the of the Twelfth
Amendment (“Hedge Termination Proceeds”) are deposited.

“Event of Default Termination Event” means the occurrence of (a) an Additional
Default, which such Additional Default has not been cured or waived by the
Administrative Agent pursuant to the terms of the Credit Agreement within five
(5) Business Days’ of the earlier of (i) receipt by the Borrower of notice
thereof from the Administrative Agent or (ii) a Responsible Officer of the
Borrower or any of its Subsidiaries otherwise becoming aware of such default
(the “Additional Default Grace Period”) or (b) any Event of Default under
Section 8.1(a), Section 8.1(b), Section 8.1(d) (solely to the extent arising
under Section 6.4(a)), Section 8.1(j)(i), Section 8.1(j)(ii) or
Section 8.1(j)(iii); provided, however, in no instance shall the Additional
Default Grace Period extend beyond the Scheduled Expiration Time; provided
further for the avoidance of doubt that the Additional Default Grace Period
shall not apply to any Event of Default

 

2



--------------------------------------------------------------------------------

pursuant to Section 8.1(a), Section 8.1(b), Section 8.1(d) (solely to the extent
arising under Section 6.4(a)), Section 8.1(j)(i), Section 8.1(j)(ii) or
Section 8.1(j)(iii) and the occurrence of any such Events of Default shall be
and be deemed to be an immediate Event of Default without any further notice or
action of any kind being required.

“Excluded Accounts” means each deposit account set forth on Schedule 7.13 as an
“Excluded Account” and that is not subject to an Account Control Agreement,
which account and amounts therein may be used solely and exclusively for
employee benefits, taxes, payroll funding in an amount not to exceed the amount
required to fund one payroll period, trust (including accounts holding royalty
payments and similar customary oil and gas payments that are property of a third
party) (it being agreed and understood that such trust accounts shall not be
subject to the Excluded Account Cap) or cash collateral constituting Liens
permitted under Section 7.2.

“Excluded Account Cap” shall have the meaning set forth in Section 7.13.

“Extension Period” means the period from the Twelfth Amendment Effective Date to
and including the Stipulation Termination Date.

“Filing Date” means the date on which the Borrower or any Guarantor files a
voluntary petition for relief under chapter 11 of, or on which the Borrower or
any Guarantor becomes the subject of an involuntary case under, title 11 of the
United States Code.

“Hedge Termination Proceeds” has the meaning assigned to such term in the
definition of “Designated Controlled Proceeds Account”.

“Linn Eighth Credit Amendment” has the meaning assigned to the term “Eighth
Amendment” in the Linn Credit Agreement.

“Operating Cash” has the meaning assigned to such term in the Twelfth Amendment.

“Opportune” has the meaning assigned to such term in Section 6.23.

“Scheduled Expiration Time” means the earlier to occur of (i) 11:59 p.m.,
May 11, 2016 and (ii) the Filing Date.

“Specified Events” means each of the events set forth on Schedule 8.1 attached
hereto.

“Stipulation Termination Date” means the date that is the earlier to occur of
(i) the Scheduled Expiration Time; (ii) the occurrence of an Event of Default
Termination Event; (iii) any action by the Borrower or any Guarantor that would
result, directly or indirectly, in the transfer of cash, cash equivalents or
cash proceeds, or the direction of payment of cash proceeds in violation of the
terms of the Twelfth Amendment or any other Loan Document; or (iii) the failure
of Linn to make the RSA Prepayment (as such term is defined in the Linn Eighth
Credit Amendment) by the time required by the Linn Eighth Credit Amendment.

 

3



--------------------------------------------------------------------------------

“Tenth Amendment” has the meaning assigned to such term in Section 9.

“Twelfth Amendment” means that certain Twelfth Amendment to the Second Amended
and Restated Credit Agreement dated as of April 12, 2016 by and among the
Borrower, the Guarantors, the Lenders and LC Issuers party thereto and the
Administrative Agent.

“Twelfth Amendment Effective Date” has the meaning set forth in Section 10 of
the Twelfth Amendment.

(b) Amendment to Section 2.7(b). Section 2.7(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(b) Immediately upon the reduction of the Borrowing Base pursuant to
Section 6.21(b), Section 7.5 or Section 7.3(g) of this Agreement or Section 6(b)
or Section 6(c) of the Twelfth Amendment, Borrower shall make a mandatory
prepayment on the Loans in an amount, if any, required to eliminate any
Borrowing Base Deficiency.

(c) New Section Section 6.23. A new Section 6.23 of the Credit Agreement is
hereby added to the Credit Agreement immediately after Section 6.22 that reads
in its entirety as follows:

Section 6.23 Additional Cooperation. The Borrower will, and will cause each of
its Subsidiaries to, cooperate with Opportune LLP (“Opportune”) in performing
its work as consultant to the Administrative Agent’s counsel. In addition to any
notices required to be given under the Loan Documents, the Borrower will provide
the Administrative Agent, the Lenders and Opportune with such other information
as may be reasonably requested by the Administrative Agent, the Lenders or
Opportune from time to time, in a timely manner, including, without limitation,
copies of any bank or other financial institution statements, financial
statements, accounts receivable and accounts payable agings, transactional
documentation, litigation pleadings, depositions, related documents and
transcripts, letters of intent or offers to purchase, lease or license any
portion, all or substantially all of the assets or ownership interests of the
Borrower or its Subsidiaries, letters of intent or commitments for any capital
investment, loan or other financing in or to the Borrower or any of its
Subsidiaries. The Borrower hereby acknowledges the Administrative Agent’s right
under the Credit Agreement to engage counsel and counsel to engage Opportune in
its sole discretion under the current circumstances and agrees to reimburse the
Administrative Agent in connection with such engagements in accordance with
Section 10.4.

(d) New Section 7.13. Article VII of the Credit Agreement is hereby amended by
adding a new Section 7.13 immediately following Section 7.12 that reads in its
entirety as follows:

Section 7.13 Deposit Accounts; Account Control Agreements; Use of Cash.

(a) Set forth on Schedule 7.13 are all Deposit Accounts maintained by the
Borrower or any Guarantor as of the Twelfth Amendment Effective Date,

 

4



--------------------------------------------------------------------------------

including all Excluded Accounts. The Borrower and each Guarantor shall provide
the Administrative Agent with written notice upon establishing or closing any
Deposit Account and shall take all actions necessary to establish the
Administrative Agent’s control of each such Deposit Account (to the extent
required hereunder). One or more of the Borrower and the Guarantors shall be the
sole account holders of each Deposit Account and shall not allow any other
Person (other than the Administrative Agent) to have control over a Deposit
Account or any Property deposited therein (other than Excluded Accounts).

(b) From the Twelfth Amendment Effective Date, the Borrower will, and will cause
each of the Guarantors to, maintain all securities, cash equivalents, cash and
all cash proceeds of collateral exclusively in the Controlled Proceeds Accounts,
and neither the Borrower nor any Guarantor will transfer funds from such
Controlled Proceeds Accounts to any account of the Borrower, any Guarantor, or
any Subsidiary or Affiliate of the Borrower or any Guarantor, that is not
subject to an Account Control Agreement and a perfected security interest in
favor of the Administrative Agent; provided, however, that cash in an amount not
exceeding $1,000,000 at any one time (the “Excluded Account Cap”) may be
deposited into Excluded Accounts; provided, further, the Borrower and its
Subsidiaries shall be permitted to maintain their current cash management system
with their Affiliates in the ordinary course of business and consistent with
past practice; provided further that the cash management system accounts shall
be subject to a control agreement pursuant to this Agreement (including the
Twelfth Amendment) or the Linn Energy Credit Agreement (including the Linn
Eighth Credit Amendment), as applicable.

(c) From the Twelfth Amendment Effective Date, except as expressly set forth in
clause (b) above, all securities, cash, cash equivalents and cash proceeds of
collateral of the Borrower and each Guarantor shall be deposited into the
Controlled Proceeds Accounts; provided that any Hedge Termination Proceeds shall
be deposited exclusively into the Designated Controlled Proceeds Account. The
Administrative Agent is hereby authorized, on behalf of the Borrower and each
Guarantor, at any time after the Stipulation Termination Date has occurred and
an Event of Default is continuing, to direct all third parties (including, but
not limited to, all Lenders and all counterparties to any Hedging Contract,
hedge, asset purchase agreement or any other contract) to make any payments made
by such parties to the Borrower or any Guarantor exclusively to the Controlled
Proceeds Accounts; provided, however, the Administrative Agent may so direct
counterparties to any Hedging Contract regardless of whether the Stipulation
Termination Date has occurred or whether any Event of Default has occurred or is
continuing to make such payments; provided, further, that the Administrative
Agent shall direct counterparties to any Hedging Contract to make payments made
by such counterparties to the Borrower or any Guarantor on account of the Hedge
Termination Proceeds to the Designated Controlled Proceeds Account. Each of the
Borrower and each Guarantor shall exercise its best efforts to cause, and all
such third parties are hereby irrevocably directed, to make any such payments
made by such parties to the Borrower or any Guarantor exclusively to the
Controlled Proceeds Accounts (or in the form of check, which the Borrower and
Guarantor shall promptly deposit into a Controlled Proceeds Account) (provided,
however, the Borrower and its Subsidiaries shall be permitted to direct payments
in accordance with the

 

5



--------------------------------------------------------------------------------

current cash management system maintained with their Affiliates in the ordinary
course of business and consistent with past practice) and, in the case of the
Hedge Termination Proceeds, the Designated Controlled Proceeds Account.

(d) The Borrower, for itself and on behalf of the Guarantors, hereby authorizes
the Administrative Agent to, and the Administrative Agent hereby acknowledges
and agrees that it shall only:

(i) in the case of the Designated Controlled Proceeds Account, with respect to
the Hedge Termination Proceeds only, at any time and from time to time, deliver
notice to the depositary bank (a) blocking the Borrower’s and Guarantors’
ability to direct disbursements from such Designated Controlled Proceeds Account
and (b) directing any and all disbursements from such Designated Controlled
Proceeds Account in accordance with this Agreement, including but not limited to
applying any disbursements against amounts due and payable under this Agreement;
and

(ii) in the case of the other Controlled Proceeds Accounts,

(1) during the Extension Period, as long as an Additional Default has occurred
and is continuing, at any time and from time to time, deliver notices to the
respective depositary banks blocking the Borrower’s and Guarantors’ ability to
direct disbursements from such account (provided, however, it is agreed and
understood that the Administrative Agent shall not direct the distribution of
proceeds from such Controlled Proceeds Accounts during such time; provided,
further, it is agreed and understood that the Administrative Agent shall not
deliver notices to the respective depositary banks blocking the Borrower’s and
Guarantors’ ability to direct disbursements of the Operating Cash and the
Borrower and its Subsidiaries shall be permitted to continue to use the
Operating Cash in the ordinary course of business); and

(2) After the Stipulation Termination Date has occurred and as long as an Event
of Default has occurred and is continuing, at any time and from time to time,
deliver notices to the respective depositary banks (a) blocking the Borrower’s
and Guarantors’ ability to direct disbursements from such account and
(b) directing any and all disbursements from such account in accordance with
this Agreement, including but not limited to applying any disbursements against
amounts due and payable under this Agreement.

 

6



--------------------------------------------------------------------------------

(e) Amendment to Section 8.1. Section 8.1 of the Credit Agreement is hereby
amended by adding at the end thereof a new paragraph that reads in its entirety
as follows:

Notwithstanding anything to the contrary in this Article VIII or the Loan
Documents:

(i) the Specified Events shall not become Defaults or Events of Default until
the Stipulation Termination Date, provided, however, that under no circumstances
shall a Specified Event become a Default or Event of Default earlier than it
would have under the terms of this Credit Agreement as in effect immediately
prior to the Twelfth Amendment Effective Date;

(ii) upon the occurrence of an Additional Default, (A) the Borrower, the
Guarantors, the Administrative Agent, the Lenders and the LC Issuers shall
negotiate in good faith to treat any such Additional Default as if it were a
Specified Event (including, without limitation, for all purposes herein)
provided that any such agreement, if any, shall be documented in an amendment to
the Credit Agreement; and (B) until the expiration of any applicable Additional
Default Grace Period, none of the Administrative Agent, the Lenders or the LC
Issuers shall exercise any rights or remedies arising solely as a result of the
occurrence of such Additional Default (other than as provided for in
Section 7.13); and

(iii) during the Extension Period, no further Loans shall be made to the
Borrower by the Lenders and no Letters of Credit shall be issued, renewed or
extended, except (A) the Borrower shall be permitted to (i) continue Loans as
(or convert Loans into) Eurodollar Loans, in each case, under Sections 2.3 and
4.2, and (ii) replace, renew, extend, issue or increase Letters of Credit, in
each case, under Sections 2.11, 2.12 and 4.2 subject to the terms of the Twelfth
Amendment ; (B) interest will continue to accrue at the non-default rate of
interest; and (C) interest and principal payments that become due and payable
during such time will be timely paid to the Administrative Agent, for the
benefit of itself, the Lenders and LC Issuers, in accordance with the terms of
this Agreement.

(f) Amendment to Schedules. The schedules to the Credit Agreement are hereby
amended to include Schedules 8.1 and 7.13 as attached to this Twelfth Amendment.

Section 3. Collateral.

(a) Lien on Deposit Accounts; Cash Collateral.

(i) To further secure the prompt payment and performance of the Obligations, the
Borrower and each Guarantor hereby grants to the Administrative Agent a
continuing security interest in and Lien upon all amounts credited to any
Deposit Account and Securities Account of such Borrower or Guarantor, including
sums in any blocked, lockbox, sweep or collection account, to the extent such
amounts constitute the Property of such Borrower or Guarantor. The Borrower and
each Guarantor hereby authorizes and directs each bank or other depository to
deliver to the Administrative Agent, upon request, all balances and assets in
any Deposit Account or Securities Account maintained for such Borrower or
Guarantor, without inquiry into the authority or right of the Administrative
Agent to make such request.

(ii) As security for the Obligations, the Borrower and each Guarantor hereby
grants to the Administrative Agent a security interest in and Lien upon all Cash
Collateral held from time to time and all proceeds thereof, whether held in a
Controlled Proceeds Account or otherwise.

 

7



--------------------------------------------------------------------------------

(b) Further Assurances. All Liens granted to the Administrative Agent under the
Loan Documents are for the benefit of the Secured Parties. The Borrower and each
Guarantor ratifies each security interest granted pursuant to the Security
Documents and other Loan Documents, each financing statement filed, and any
other action taken by the Administrative Agent before the Twelfth Amendment
Effective Date to effect or perfect its Lien on any Collateral.

(c) Power of Attorney. Until full payment of all Obligations, the Borrower and
each Guarantor hereby irrevocably constitutes and appoints the Administrative
Agent (and all Persons designated by the Administrative Agent), which
appointment shall constitute a power coupled with an interest, as such
Borrower’s or Guarantor’s true and lawful attorney (and agent-in-fact) for the
purposes provided in this Section. The Administrative Agent, or the
Administrative Agent’s designee, may, without notice and in either its name or
the name of the Borrower or any Guarantor, but at the cost and expense of
Borrower and the Guarantors, at any time after the Stipulation Termination Date
as long as an Event of Default has occurred and is continuing:

(A) direct all third parties (including, but not limited to, all Lenders and all
counterparties to any Hedging Contract, hedge, asset purchase agreement or any
other contract), to make any payments paid by such counterparty to the Borrower
or any Guarantor exclusively to the Controlled Proceeds Accounts;

(B) Endorse the Borrower’s or any Guarantor’s name on any payment item or other
proceeds of Collateral (including proceeds of insurance) that come into
Administrative Agent’s possession or control; and

(C) (i) Notify any Account Debtors of the assignment of their Accounts, demand
and enforce payment of Accounts by legal proceedings or otherwise, and generally
exercise any rights and remedies with respect to Accounts; (ii) settle, adjust,
modify, compromise, discharge or release any Accounts or other Collateral, or
any legal proceedings brought to collect Accounts or Collateral; (iii) sell or
assign any Accounts and other Collateral upon such terms, for such amounts and
at such times as the Administrative Agent deems advisable; (iv) collect,
liquidate and receive balances in Deposit Accounts or investment accounts, and
take control, in any manner, of proceeds of Collateral; (v) prepare, file and
sign the Borrower’s or any Guarantor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to the Borrower or any Guarantor, and notify postal authorities to
deliver any such mail to an address designated by the Administrative Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use the Borrower’s or any Guarantor’s stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (ix) use information
contained in any data processing, electronic or information systems relating to
Collateral; (x) make and adjust claims under insurance policies; (xi) take any
action as may be necessary or appropriate to obtain payment under any letter of
credit, banker’s acceptance or other instrument for which the Borrower or any
Guarantor is a beneficiary; and (xii) take all other actions as the
Administrative Agent deems appropriate to fulfill the Borrower’s or any
Guarantor’s obligations under the Loan Documents.

Section 4. Acknowledgment and Agreement to Negotiate in Good Faith. The parties
hereto hereby agree (a) to negotiate in good faith an agreement with respect to
a potential Restructuring, the definitive terms of which shall be set forth in a
restructuring support agreement (the “RSA”) and chapter 11 plan of
reorganization (the “Plan”) and (b) that any Plan that implements a
Restructuring deal reached with the Administrative Agent, the Lenders, and the
LC Issuers will incorporate a settlement under Rule 9019

 

8



--------------------------------------------------------------------------------

of the Federal Rules of Bankruptcy Procedure pursuant to which the Borrower and
Guarantors will expressly release any and all avoidance actions, including any
fraudulent conveyance or preference claims, that the Borrower or the Guarantors
may be entitled to assert against the Administrative Agent, its counsel,
Opportune, the Lenders or the LC Issuers under any applicable law on account of
this Twelfth Amendment in exchange for the Administrative Agent, the Lenders and
the LC Issuers entering into this Twelfth Amendment and the RSA. It is agreed
and understood that the failure of Linn to make the RSA Prepayment (as such term
is defined in the Linn Eighth Credit Amendment) by the time required by the Linn
Eighth Credit Amendment will trigger an immediate Event of Default and a
termination of the Extension Period.

Section 5. Agreement Regarding Releases. In addition, the Administrative Agent
agrees that it shall, and the Lenders and the LC Issuers agree that the
Administrative Agent is hereby authorized and directed to, (i) immediately grant
any and all requests the Borrower has made for lien releases in connection with
pending asset sales or dispositions permitted under the Credit Agreement and
(ii) timely grant any future lien release requests made by the Borrower in
connection with future asset sales and dispositions permitted under the Credit
Agreement, including, in each case, executing, delivering, filing and/or
recording any such release documentation, so long as Borrower complies with
Section 6(c) of this Amendment with respect to the proceeds of such asset sale
or disposition and makes any associated mandatory prepayment in accordance with
the Credit Agreement.

Section 6. Agreement Regarding Borrowing Base. Notwithstanding anything to the
contrary contained in the Credit Agreement (and without duplication of anything
contained therein), the parties hereto hereby acknowledge and agree that:

(a) the Required Lenders are exercising their right to keep the current
Borrowing Base constant by deferring the Scheduled Redetermination scheduled for
April 2016 so that it does not take effect until after the Stipulation
Termination Date and deferring any Special Redetermination under
Section 2.9(b)(i) of the Credit Agreement until after the Stipulation
Termination Date; provided that notwithstanding anything in any Loan Document to
the contrary, until the Scheduled Redetermination scheduled for April 2016 or
any Special Redetermination under Section 2.9(b)(i) of the Credit Agreement has
occurred and is effective, no extensions of credit shall be available to the
Borrower (other than the issuance, increase, renewal, replacement or extension
of Letters of Credit in accordance with Section 8 of this Twelfth Amendment);

(b) if during the Extension Period, the Borrower or any Subsidiary shall
terminate or create any off-setting positions in respect of any hedge positions,
or if any Hedging Contract or hedge to which the Borrower or any Guarantor is
party is otherwise terminated or restructured, then the Borrowing Base shall be
simultaneously reduced in an amount equal to any net cash proceeds received
therefrom; and

(c) if during the Extension Period, the Borrower or any Guarantor sells,
assigns, leases, subleases, licenses, conveys or otherwise transfers or
otherwise places into the hands of or grants rights to another Person any real
property or assets of the Borrower or any Guarantor subject to a Lien in favor
of the Administrative Agent under any Security Document (other than any of the
foregoing permitted under Sections 7.5(a), (b), (d), (f) or (n) in the ordinary
course of business), then the Borrowing Base shall be simultaneously reduced in
an amount equal to any net cash proceeds received by the Borrower or any
Guarantor therefrom.

Section 7. Additional Acknowledgments.

(a) On and after the Twelfth Amendment Effective Date, notwithstanding any
provision in the Loan Documents to the contrary, any repayment of the Loans may
not be reborrowed; provided that Letters of Credit may be issued subject to the
terms and conditions as set forth in Section 8 of this Twelfth Amendment.

 

9



--------------------------------------------------------------------------------

(b) The Lenders, LC Issuers and Administrative Agent preserve the right to
exercise any rights and remedies available to them in accordance with the Loan
Documents, other applicable contracts, applicable law or in equity (including,
without limitation, any right of set-off) in connection with such Specified
Events, Additional Defaults or any other Defaults or Events of Default, in each
case, except as expressly set forth in this Twelfth Amendment or the Credit
Agreement, as amended by this Twelfth Amendment.

(c) Upon the Stipulation Termination Date, the Administrative Agent, the Lenders
and the LC Issuers shall be free in their sole and absolute discretion to
proceed to enforce any or all of their rights and exercise any or all of their
remedies available under the Credit Agreement, the other Loan Documents and
applicable law; including without limitation, those rights and remedies arising
by virtue of the occurrence of any Defaults or Events of Default (including any
such Defaults or Events of Default arising out of the Specified Events), and the
Borrower and each Guarantor hereby waives notice thereof. The Borrower and each
Guarantor hereby acknowledges and agrees that after the occurrence of the
Stipulation Termination Date, the Specified Events may become Defaults or Events
of Default, which shall be existing and continuing until such Defaults are cured
by the Borrower or such Events of Default are waived, released or extinguished
by the Administrative Agent and the Lenders in accordance with the terms of the
Credit Agreement.

(d) Except as otherwise expressly provided herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect in accordance with
their respective terms, and none of this Twelfth Amendment, the agreements and
other provisions contained herein, or the making of any Loans or other
extensions of credit subsequent hereto shall be construed to: (i) impair the
validity, perfection or priority of any Lien or security interest securing the
Obligations; (ii) waive or impair any rights, powers or remedies of the
Administrative Agent, the Lenders or the LC Issuers under the Credit Agreement,
the other Loan Documents or applicable law with respect to the Specified Events
or otherwise except as expressly set forth herein; (iii) constitute an agreement
by the Administrative Agent, the Lenders or the LC Issuers, or require the
Administrative Agent, the Lenders or the LC Issuers to extend the Extension
Period or forbear from exercising their rights and remedies under the Credit
Agreement, the other Loan Documents or applicable law, or extend the term of the
Credit Agreement or the time for payment of any of the Obligations; (iv) require
the Administrative Agent, the Lenders or the LC Issuers to make any Loans or to
make any other extensions of credit to the Borrower or any Guarantor, other than
as set forth in Section 8 or in the sole and absolute discretion of the
Administrative Agent, the Lenders, and the LC Issuers; or (v) constitute a
waiver of any right of the Administrative Agent, the Lenders or the LC Issuers
to insist on strict compliance by the Borrower and the Guarantors with each and
every term, condition and covenant of the Credit Agreement (as amended by this
Twelfth Amendment) and the other Loan Documents, except as otherwise expressly
provided herein.

(e) The Borrower and each Guarantor acknowledges and agrees that the agreement
of the Administrative Agent, the Lenders, and the LC Issuers to grant the
extension with respect to the Specified Events pursuant to and as reflected in
this Twelfth Amendment, does not and shall not create (nor shall the Borrower or
any Guarantor rely upon the existence of or claim or assert that there exists)
any obligation of the Administrative Agent, the Lenders or the LC Issuers to
consider or agree to any waiver or any forbearance and, in the event that the
Administrative Agent, the Lenders or the LC Issuers subsequently agree to
consider any waiver or any forbearance, neither the existence of any prior
forbearance or waiver, nor this Twelfth Amendment, nor any other conduct of the
Administrative Agent, the Lenders or the LC Issuers, or any of them, shall be of
any force or effect on the consideration or decision with respect to any such
requested waiver or forbearance, and neither the Administrative Agent

 

10



--------------------------------------------------------------------------------

nor any Lender or LC Issuer shall have any obligation whatsoever to consider or
agree to forbear or to waive any Default or Event of Default. In addition, none
of (i) the execution and delivery of this Twelfth Amendment, (ii) the actions of
the Administrative Agent, the Lenders and the LC Issuers in obtaining or
analyzing any information from the Borrower or the Guarantors, whether or not
related to consideration of any waiver, modification, forbearance or alteration
of the Credit Agreement, any Default or Event of Default thereunder, or
otherwise, including, without limitation, any discussions or negotiations
(heretofore or, if any, hereafter) between the Administrative Agent, the Lenders
and the LC Issuers and the Borrower and any Guarantor regarding any potential
waiver, modification, forbearance or amendment related to the Credit Agreement,
(iii) any failure of the Administrative Agent, the Lenders or the LC Issuers to
enforce any of their rights or exercise any of their remedies under, pursuant or
with respect to the Credit Agreement, the other Loan Documents or applicable
law, or (iv) any action, inaction, waiver, forbearance, amendment or other
modification of or with respect to the Credit Agreement or the other Loan
Documents, shall, except to the extent otherwise expressly provided herein or
unless evidenced by a subsequent written agreement (and then only to the extent
provided by the express provisions thereof):

(i) constitute a waiver by the Administrative Agent, any Lender or any LC Issuer
of, or an agreement by the Administrative Agent, any Lender or any LC Issuer to
forebear from enforcing any of their rights or exercising any of their remedies
with respect to, any Default or Event of Default under the Credit Agreement or
any other Loan Document;

(i) constitute a waiver by or estoppel of the Administrative Agent, any Lender
or any LC Issuer as to the satisfaction or lack of satisfaction of any covenant,
term or condition set forth in the Credit Agreement or any other Loan Document;
or

(ii) constitute an amendment to or modification of, or an agreement on the part
of the Administrative Agent, any Lender or any LC Issuer to enter into any
amendment to or modification of, or an agreement to negotiate or continue to
negotiate with respect to, the Credit Agreement or any other Loan Document or
any amendment of any of the same.

(f) The Borrower and each Guarantor expressly acknowledges and agrees that the
waivers, estoppels and releases in favor of the Administrative Agent, the
Lenders and the LC Issuers contained in this Twelfth Amendment shall not be
construed as an admission of any wrongdoing, liability or culpability on the
part of the Administrative Agent, any Lender or any LC Issuer, or as an
admission by the Administrative Agent, any Lender or any LC Issuer of the
existence of any claims by the Borrower or any Guarantor against the
Administrative Agent, any Lender or any LC Issuer.

Section 8. Letters of Credit. Notwithstanding the terms set forth in
Section 2.11, 2.12 or 4.2 of the Credit Agreement, the Lenders, LC Issuers,
Borrower and LC Issuer hereby agree that during the Extension Period (i) the LC
Issuers shall issue one or more Letters of Credit (or increase any existing
Letters of Credit) on account of the Borrower or any Guarantor from the date
hereof so long as (x) the aggregate principal amount of such Letters of Credit
issued after the Twelfth Amendment Effective Date do not exceed the LC
Commitment, (y) on or prior to the issuance of such Letter of Credit, the
Borrower shall have made one or more optional prepayments of the outstanding
Loans in an aggregate principal amount at least equal to 100% of the aggregate
face amount of all Letters of Credit issued (or, in the case of increases, to
the extent increased) since the Twelfth Amendment Effective Date (including the
then requested Letter of Credit) plus a prepayment of 5% of the aggregate face
amount of all Letters of Credit issued (or, in the case of increases, to the
extent increased) since the Twelfth Amendment Effective Date (including the then
requested Letter of Credit) to the applicable LC Issuer on account of a
prepayment of interest, fees and expenses in respect of such Letters of Credit,
provided, however, this clause (y) shall

 

11



--------------------------------------------------------------------------------

not apply to renewals, replacements or extensions of Letters of Credit that are
outstanding as of the Twelfth Amendment Effective Date (except to the extent of
increases thereof) and (z) all other terms and conditions required under the
Credit Agreement for the issuance of such Letter of Credits shall have been met
other than (A) that the Borrower is unable to make the representation and
warranty under Section 5.16 or the third sentence of Section 5.6 of the Credit
Agreement, (B) that the Specified Events may have occurred and are continuing,
(C) that the conditions set forth in Section 4.2(c) or (d) may not be able to be
satisfied or (D) any other provisions as the Administrative Agent and Majority
Lenders may waive in its discretion.

Section 9. Agreement Regarding Controlled Cash. Notwithstanding anything to the
contrary contained in the Credit Agreement or that certain Tenth Amendment and
Borrowing Base Agreement dated as of May 12, 2015 by and among the Borrower, the
Administrative Agent and the Lenders party thereto (the “Tenth Amendment”), the
parties hereto hereby acknowledge and agree that (i) the Borrower may withdraw
amounts from the Borrowing Base Account (as such term is defined in the Tenth
Amendment) in an amount up to $45,000,000, which such amount shall be used for
ordinary course operations (the “Operating Cash”) and shall be maintained in an
account subject to an Account Control Agreement and (ii) the Borrowing Base
shall not be reduced in connection therewith or on account thereof. The Borrower
agrees to use the Operating Cash to, among other things, pay interest on its
6.375% unsecured notes due 2022 and fund ad valorem tax obligations owed to the
State of California.

Section 10. Conditions Precedent. This Twelfth Amendment shall become effective
on the date (such date, the “Twelfth Amendment Effective Date”), when each of
the following conditions is satisfied (or waived in accordance with Section 10.1
of the Credit Agreement):

(a) The Borrower and each Guarantor, as applicable, shall have (i) executed an
Account Control Agreement with respect to each deposit account set forth on
Schedule 7.13 other than Excluded Accounts; (ii) transferred all securities,
cash and cash equivalents to such Controlled Proceeds Accounts other than as
permitted under the Twelfth Amendment; and (iii) irrevocably directed all
counterparties to any hedge or Hedging Contract (x) to pay all Hedge Termination
Proceeds paid by such counterparty to the Borrower or any Guarantor exclusively
to the Designated Controlled Proceeds Account and (y) to make all other payments
paid by such counterparty to the Borrower or any Guarantor under any such hedge
or Hedging Contract exclusively to the Controlled Proceeds Accounts.

(b) The Administrative Agent shall have received (a) all fees and other amounts
incurred prior to the Twelfth Amendment Effective Date and all other fees the
Borrower has agreed to pay in connection with this Twelfth Amendment and
(b) reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.

(c) The Administrative Agent shall have received from Lenders constituting the
Required Lenders, the Borrower and the Guarantors, counterparts (in such number
as may be requested by the Administrative Agent) of this Twelfth Amendment
signed on behalf of such Person.

(d) The Linn Eighth Credit Amendment shall become effective concurrent with the
Effective Date of this Twelfth Amendment and all conditions precedent thereunder
shall have been satisfied or waived.

The Administrative Agent’s release of its signature page hereto shall constitute
a declaration that this Twelfth Amendment is effective. Such declaration shall
be final, conclusive and binding for all purposes.

 

12



--------------------------------------------------------------------------------

Section 11. Miscellaneous.

(a) Confirmation. The provisions of the Credit Agreement, as amended, modified
and supplemented by this Twelfth Amendment, shall remain in full force and
effect following the effectiveness of this Twelfth Amendment.

(b) Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and the Guarantors hereby (a) acknowledges the terms of this Twelfth
Amendment; (b) ratifies and affirms (i) its obligations under, and acknowledges
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect as expressly amended, modified or supplemented hereby and (ii) that the
Liens created by the Loan Documents to which it is a party are valid and
continuing and secure the Obligations in accordance with the terms thereof,
after giving effect to this Twelfth Amendment; and (c) represents and warrants
to the Administrative Agent, the Lenders and the LC Issuers that as of the date
hereof, after giving effect to the terms of this Twelfth Amendment:

(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (except those
which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date (in each case, except for the representations and warranties set forth in
Sections 5.16 or the third sentence of Section 5.6 of the Credit Agreement); and

(ii) no Default or Event of Default has occurred and is continuing, other than
Specified Events.

(c) Loan Document. This Twelfth Amendment is a Loan Document.

(d) Counterparts. This Twelfth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Twelfth Amendment by facsimile transmission or
other electronic delivery shall be effective as delivery of a manually executed
counterpart hereof.

(e) NO ORAL AGREEMENT. THIS TWELFTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS AMONG THE PARTIES.

(f) GOVERNING LAW. THIS TWELFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(g) Payment of Expenses. The Borrower hereby ratifies and affirms its
obligations to pay expenses in accordance with Section 10.4 of the Credit
Agreement.

(h) Severability. Any provision of this Twelfth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13



--------------------------------------------------------------------------------

(i) Successors and Assigns. This Twelfth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

(j) Acknowledgement of Swap Counterparties. Each Lender that is a counterparty
to any hedge or Hedging Contract with the Borrower or any Guarantor hereby
acknowledges and agrees that it has hereby received notice of the direction of
such Borrower or Guarantor to make all payments made by such counterparty to the
Borrower or Guarantor under such hedge or Hedging Contract exclusively to the
Designated Controlled Proceeds Account and the other Controlled Proceeds
Accounts, as applicable, in accordance with Section 7.13(c) of the Credit
Agreement.

[SIGNATURES BEGIN NEXT PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     BERRY PETROLEUM COMPANY, LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   Executive Vice President, Chief
Financial Officer and Manager

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
a Lender     By:  

/s/ Patrick J. Fults

    Name:   Patrick J. Fults     Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Leslie P. Vowell

Name:   Leslie P. Vowell Title:   Attorney-in-Fact

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Robert Silverman

Name:   Robert Silverman Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Sugam Mehta

Name:   Sugam Mehta Title:   Managing Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Kathleen Sweeney

Name:   Kathleen Sweeney Title:   Managing Director By:  

/s/ Pierre-Alain Bennaim

Name:   Pierre-Alain Bennaim Title:   Managing Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Bryan J. Matthews

Name:   Bryan J. Matthews Title:   Authorized Signatory By:  

/s/ Jeremy Roberts Stern

Name:   Jeremy Roberts Stern Title:   Authorized Signatory

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Samira Siskind

Name:   Samira Siskind Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

/s/ Kenneth Chin

Name:   Kenneth Chin Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Terry Donovan

Name:   Terry Donovan Title:   Managing Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

BANK OF MONTREAL By:  

/s/ Stephanie Slavkin

Name:   Stephanie Slavkin Title:   Managing Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY By:  

/s/ E. Lindsay Gordon

Name:   E. Lindsay Gordon Title:   Executive Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A. By:  

/s/ David Helffrich

Name:   David Helffrich Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Alia Qaddumi

Name:   Alia Qaddumi Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Laurel Varney

Name:   Laurel Varney Title:   Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

DNB CAPITAL LLC By:  

/s/ Byron Cooley

Name:   Byron Cooley Title:   Senior Vice President By:  

/s/ Asulv Tveit

Name:   Asulv Tveit Title:   First Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

ING CAPITAL LLC By:  

/s/ Juli Bieser

Name:   Juli Bieser Title:   Managing Director By:  

/s/ Charles Hall

Name:   Charles Hall Title:   Managing Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Anson Williams

Name:   Anson Williams Title:   Authorized Officer

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

SOCIETE GENERALE By:  

/s/ Max Sonnonstine

Name:   Max Sonnonstine Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ William S Krueger

Name:   William S Krueger Title:   First Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Vincent Trapet

Name:   Vincent Trapet Title:   Director By:  

/s/ Sriram Chandrasekaran

Name:   Sriram Chandrasekaran Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ David P. Cagle

Name:   David P. Cagle Title:   Senior Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH By:  

/s/ Stuart Murray

Name:   Stuart Murray Title:   Managing Director By:  

/s/ Vikram Nath

Name:   Vikram Nath Title:   Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Kelly Graham

Name:   Kelly Graham Title:   Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Richard Butler

Name:   Richard Butler Title:   Senior Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By:  

/s/ David W. Stack

Name:   David W. Stack Title:   Senior Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A. By:  

/s/ Brett P. Stone

Name:   Brett P. Stone Title:   Senior Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Margaret Niekrash

Name:   Margaret Niekrash Title:   Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

BP ENERGY COMPANY By:  

/s/ Ryan McGeachie

Name:   Ryan McGeachie Title:   Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Andrew Mellgard

Name:   Andrew Mellgard Title:   Authorized Signatory

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Brian Crimmel

Name:   Brian Crimmel Title:   Authorized Signatory

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

BOKF, N.A. dba BANK OF OKLAHOMA By:  

/s/ Sonja Borodko

Name:   Sonja Borodko Title:   Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

COMMONWEALTH BANK OF AUSTRALIA By:  

/s/ Sanjay Remond

Name:   Sanjay Remond Title:   Director

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Rachel Festervand

Name:   Rachel Festervand Title:   Senior Vice President

 

Signature Page to Twelfth Amendment



--------------------------------------------------------------------------------

Schedule 8.1

Specified Events

 

(a) Default or Event of Default under Section 8.1(e) of the Credit Agreement
arising from the inclusion of a going concern qualification or explanatory
statement in the auditors’ report on the consolidated financial statement of the
Borrower for the year ended December 31, 2015, in breach of Section 6.2(a) of
the Credit Agreement;

 

(b) Default or Event of Default under Section 8.1(g) of the Credit Agreement
arising from the default under Section 10.01(e) of the Linn Credit Agreement,
which default resulted from the inclusion of a going concern qualification or
explanatory statement in the auditor’s report on the consolidated financial
statement of Linn for the year ended December 31, 2015, in breach of
Section 8.01(a) of the Linn Credit Agreement;

 

(c) Default or Event of Default under Section 8.1(g) of the Credit Agreement
arising from the failure of the Borrower and Linn to make certain interest
payments on their unsecured notes;

 

(d) Default or Event of Default under Section 8.1(d) of the Credit Agreement
arising from the failure of the Borrower to be in compliance with Section 7.12
as of March 31, 2016.

 

(e) Any cross-defaults that may arise on account of any of the items described
above provided that no event of default is continuing under any document giving
rise to such cross default; and

 

(f) Any failure to provide notice of any of the events described above as
required under the Credit Agreement.